NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARK KAZALONIS,                                 No. 21-35509

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01605-SU

 v.
                                                MEMORANDUM*
HARNEY COUNTY, OREGON; et al.,

                Defendants-Appellees,

and

UNKNOWN PARTY, Unknown Assistant
District Attorney for Harney County Oregon;
et al.,

                Defendants.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                              Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mark Kazalonis appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under Federal Rule of Civil

Procedure 12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Kazalonis’s claims regarding 2002

civil forfeiture proceedings as barred by the statute of limitations. See Maldonado

v. Harris, 370 F.3d 945, 954 (9th Cir. 2004) (“In determining the proper statute of

limitations for actions brought under 42 U.S.C. § 1983, we look to the statute of

limitations for personal injury actions in the forum state.”); Or. Rev. Stat.

§ 12.110(1) (two-year statute of limitations for personal injury actions); see also

Or. Rev. Stat. § 12.160(3)-(4) (allowing five years of tolling for persons with a

“disabling mental condition”); Simonsen v. Ford Motor Co., 102 P.3d 710, 719

(Or. Ct. App. 2004) (“[I]n general, ORS 12.110(1), tolled by ORS 12.160, allows a

plaintiff suffering such a disability to commence an appropriate action a maximum

of seven years after the date of the injury.”).

      The district court properly dismissed Kazalonis’s claims regarding his 2014

arrest because Kazalonis failed to allege facts sufficient to state any plausible

claims. See Baker v. McCollan, 443 U.S. 137, 143-44 (1979) (generally no

constitutional violation for arrest based on facially valid warrant); United States v.


                                           2                                    21-35509
Gavilanes-Ocaranza, 772 F.3d 624, 628 (9th Cir. 2014) (“[T]here is no Sixth

Amendment right to a speedy ‘trial’ in supervised release revocation proceedings

. . . .”); United States v. Soto-Olivas, 44 F.3d 788, 789 (9th Cir. 1995) (“[D]ouble

jeopardy does not preclude criminal prosecution for conduct which also serves as

the basis for a parole or probation revocation.” (emphases omitted)); see also Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (a complaint must give each

“defendant fair notice of what the . . . claim is and the grounds upon which it

rests”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          3                                       21-35509